Exhibit 10.41

 

LOAN NUMBER    LOAN NAME    ACCT. NUMBER    NOTE DATE    INITIALS    RF
Monolithics, Inc.       11/30/09    PB NOTE AMOUNT    INDEX (w/Margin)    FLOOR
RATE    MATURITY DATE    LOAN PURPOSE $5,000,000.00    Wall Street Journal   
7.0%    11/30/10    Commercial    Prime plus 2.000%         

Creditor Use Only

PROMISSORY NOTE

(Commercial – Revolving Draw)

 

$5,000,000.00    Plano, Texas    November 30, 2009

DATE AND PARTIES. This Promissory Note (this “Note”) is dated as of November 30,
2009. The parties and their addresses are:

 

LENDER:    VIEWPOINT BANK    1201 W. 15th St., MSC 210    Plano, Texas 75075   
Telephone: 972/509-2020 x3149 BORROWER:    RF MONOLITHICS, INC.,    a Delaware
corporation    4441 Sigma Road    Dallas, Texas 75244    Telephone: 972/233-2903
  

and

   CIRRONET INC.,    a Georgia corporation    3079 Premiere Parkway, Suite 140
   Duluth, Georgia 30097

1. DEFINITIONS. As used in this Note, the following terms shall have the
meanings set forth hereinbelow:

A. Lender/Borrower. “Lender” and “Borrower” means those parties so designated
hereinabove. If more than one party executes this Note as Borrower, all of the

 

Page 1



--------------------------------------------------------------------------------

duties and obligations of Borrower under this Note and under all of the other
Loan Documents shall be the joint and several obligations of such parties.

B. Note. “Note” means this Promissory Note (Commercial-Revolving Draw) and any
extensions, renewals, modifications and substitutions of this Note.

C. Loan Documents. “Loan Documents” means this Note and all other documents
evidencing, securing or pertaining in any way to this Note and the Loan.

D. Loan. “Loan” means the lending transaction evidenced in part by this Note,
including obligations and duties arising from the terms of the Loan Documents.

E. Property. “Property” means all property, real, personal or mixed, that
secures the payment and performance of this Note and the other Loan Documents.

F. Index Rate: “Index Rate” means the highest U.S. “prime rate” determined by
reference to the “Money Rates” section of The Wall Street Journal as long as the
Index Rate is reported therein. If publication of the Index Rate in The Wall
Street Journal is discontinued, Lender shall determine the Index Rate from other
sources. If the Index Rate or information establishing the Index Rate no longer
is available, Lender shall select a comparable index which shall become the
Index Rate. Lender’s determination of the Index Rate in the absence of manifest
error shall be conclusive and binding on Borrower.

G. Note Rate. “Note Rate” means a per annum rate of the greater of (x) seven
percent (7.0%) or (y) the Index Rate on the date in question plus two percent
(2%), but not to exceed the Maximum Lawful Rate. Notwithstanding the foregoing,
if the Note Rate for any period is limited to the Maximum Lawful Rate, the Note
Rate shall remain at the Maximum Lawful Rate until an amount of interest has
accrued on this Note equal to the amount of interest which could not accrue on
this Note because of the limitation of the Note Rate to the Maximum Lawful Rate.

H. Default Rate. “Default Rate” means a rate per annum of the lesser of (x) the
Index Rate plus five percent (5%) or (y) the Maximum Lawful Rate.

I. Maximum Lawful Rate. “Maximum Lawful Rate” means the maximum lawful rate of
interest which may be contracted for, charged, taken, received or reserved by
Lender in accordance with the applicable laws of the State of Texas (or
applicable United States federal law to the extent that such law permits Lender
to contract for, charge, take, receive or reserve a greater amount of interest
than under Texas law), taking into account all Charges made in connection with
the Loan.

J. Charges. “Charges” means all fees, charges and/or any other things of value,
if any, contracted for, charged, taken, received or reserved by Lender in
connection with the Loan, which are treated or deemed as interest under
applicable law.

 

Page 2



--------------------------------------------------------------------------------

K. Maturity Date. “Maturity Date” means November 30, 2010.

2. PROMISE TO PAY. For value received, Borrower promises to pay Lender or order
at Lender’s address set forth hereinabove, or at such other location as Lender
may designate in writing to Borrower, all amounts advanced from time to time by
Lender to Borrower under the terms of this Note, plus interest on the unpaid
principal balance of this Note from the date of first disbursement of principal
under this Note until this Note is repaid in full at the applicable rates set
forth hereinbelow. This Note and the other Loan Documents evidence a revolving
loan. Borrower has the right to repay and reborrow principal on this Note up to
a maximum principal balance of $5,000,000.00. Lender’s obligation to make
advances on this Note is subject to all of the terms and conditions of the Loan
Documents.

3. INTEREST ACCRUAL. The outstanding principal balance of this Note shall accrue
interest from the date of first disbursement of principal under this Note until
this Note is fully repaid at the Note Rate or the Default Rate, whichever is
applicable at the time in question. During all periods when there is no default
under the terms of the Loan, the outstanding principal balance of this Note
shall accrue interest at the Note Rate. During all periods when there is a
default under the terms of the Loan, the outstanding principal balance of this
Note shall accrue interest at the Default Rate. Accrued interest on the
outstanding principal balance of this Note shall be computed on the basis of a
three hundred sixty (360) day year and shall accrue on the actual number of days
elapsed for any period in which interest is being calculated, provided that if
computing interest using a three hundred sixty (360) day year causes interest to
exceed the Maximum Lawful Rate, interest shall be calculated using a three
hundred sixty-five (365) day year, or three hundred sixty-six (366) day year, as
applicable. In computing the number of days during which interest accrues, the
day on which funds are initially advanced shall be included regardless of the
time of day such advance is made, and the day on which funds are repaid shall be
included unless repayment is credited prior to the close of business on the
business day received.

4. INTEREST PROVISIONS.

A. Savings Clause. It is expressly stipulated and agreed to be the intent of
Lender and Borrower at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the indebtedness
evidenced by this Note (or applicable United States federal law to the extent
that it permits Lender to contract for, charge, take, reserve or receive a
greater amount of interest than under Texas law). If the applicable law is ever
judicially interpreted so as to render usurious any amount (i) contracted for,
charged, taken, reserved or received pursuant to this Note, any of the other
Loan Documents or any other communication or writing by or between Lender and
Borrower related to the transaction or transactions that are the subject matter
of the Loan Documents, (ii) contracted for, charged, taken, reserved or received
by reason of Lender’s exercise of the option to accelerate the maturity of this
Note, or (iii) Lender will have received by reason of any voluntary prepayment
by Borrower of this Note, then it is Lender’s and Borrower’s express intent that
all amounts charged in excess of the Maximum Lawful Rate automatically shall be
canceled, ab initio, and all

 

Page 3



--------------------------------------------------------------------------------

amounts in excess of the Maximum Lawful Rate theretofore collected by Lender
shall be credited on the principal balance of this Note (or, if this Note has
been or would thereby be paid in full, refunded to Borrower), and the provisions
of this Note and the other Loan Documents immediately shall be deemed reformed
and the amounts thereafter collectible hereunder and thereunder reduced, without
the necessity of the execution of any new document, so as to comply with the
applicable law but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if this Note has been
paid in full before the end of the stated term of this Note, then Lender and
Borrower agree that Lender shall, with reasonable promptness after Lender
discovers or is advised by Borrower that interest was received in an amount in
excess of the Maximum Lawful Rate, refund such excess interest to Borrower.
Borrower hereby agrees that, as a condition precedent to any claim seeking usury
penalties against Lender, Borrower will provide written notice to Lender,
advising Lender in reasonable detail of the nature and amount of the violation,
and Lender shall have sixty (60) days after receipt of such notice in which to
correct such usury violation, if any, by either refunding such excess interest
to Borrower or crediting such excess interest against this Note then owing by
Borrower to Lender. All sums contracted for, charged, taken, reserved or
received by Lender for the use, forbearance or detention of any debt evidenced
by this Note shall, to the extent permitted by applicable law, be amortized or
spread, using the actuarial method, through the stated term of this Note and for
so long as debt is outstanding. In no event shall the provisions of Chapter 346
of the Texas Finance Code (which regulates certain revolving credit loan
accounts and revolving triparty accounts) apply to this Note. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Lender to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.

B. Ceiling Election. To the extent that Lender is relying on Chapter 303 of the
Texas Finance Code to determine the Maximum Lawful Rate payable on this Note
and/or any other portion of the indebtedness, Lender will utilize the weekly
ceiling from time to time in effect as provided in such Chapter 303, as amended.
To the extent United States federal law permits Lender to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law,
Lender will rely on United States federal law instead of such Chapter 303 for
the purpose of determining the Maximum Lawful Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at Lender’s
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.

5. PAYMENT. Accrued interest on the outstanding principal balance of this Note
shall be due and payable monthly on the first day of each calendar month
commencing on January 1, 2010. Borrower shall pay any principal on this Note
which Borrower is required to pay pursuant to the provisions of the Commercial
Loan and Security Agreement (hereinafter defined). The

 

Page 4



--------------------------------------------------------------------------------

entire outstanding principal balance of this Note shall be due and payable in
full on the Maturity Date. Any accrued but unpaid interest also shall be due and
payable in full on the Maturity Date.

6. PREPAYMENT. The principal of this Note may be prepaid at any time without
premium or penalty.

7. GOVERNING AGREEMENT. This Note is further governed by the Commercial Loan and
Security Agreement (herein so called) between Lender and Borrower, as modified,
amended or supplemented. The Commercial Loan and Security Agreement states
certain terms and conditions which are applicable to this Note, including the
terms and conditions under which the maturity of this Note may be accelerated.
Borrower represents to Lender that Borrower has reviewed and that Borrower is in
compliance with the terms contained in the Commercial Loan and Security
Agreement.

9. LOAN PURPOSE. The purpose of this Loan is to provide operating capital for
Borrower’s business operations.

10. SECURITY. This Loan is secured by separate security instruments prepared
together with this Note as follows:

 

Document Name

  

Parties to Document

Commercial Loan and Security Agreement    Lender and Borrower Deed of Trust
(Second Lien)—4441 Sigma Road    Borrower

10. DUE ON SALE OR ENCUMBRANCE. Lender may, at Lender’s option, declare the
entire unpaid principal balance of this Note to be immediately due and payable
upon the creation of, or contract for the creation of, any lien, encumbrance,
transfer or sale of all or any part of the Property unless provided for in the
Loan Documents or otherwise approved by Lender in writing. This right is subject
to the restrictions imposed by federal law (12 C.F.R. 591), as applicable and
the contest provision contained in Section 18 of the Commercial Loan and
Security Agreement which is part of the Loan Documents.

11. WAIVERS AND CONSENT. To the extent not prohibited by law, Borrower waives
protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

12. ADDITIONAL WAIVERS BY BORROWER. In addition, Borrower and any other party to
this Note or the other Loan Documents, to the extent permitted by law, consent
to certain actions Lender may take and generally waive defenses that may be
available based on these actions or based on the status of a party to this Note,
including, but not limited to: (i) renewal of this Note by Lender or the
extension of time for payments on this Note by Lender, regardless of the number
of such renewals or extensions; (ii) release by Lender of any borrower,
endorser, guarantor, surety, accommodations maker or any other co-signer of this
Note; (iii) release, substitution or impairment of any collateral for this Note
(including the Property) by Lender; (iv) granting participations in this Note by
Lender or exercising any rights set-off by Lender; and

 

Page 5



--------------------------------------------------------------------------------

(v) any sales, repurchases or participations of this Note by Lender to any
person and in any amounts (Borrower expressly waives any right to receive notice
of any such sales, repurchases or participations).

13. NO WAIVER BY LENDER. Lender’s course of dealing with Borrower, or Lender’s
forbearance from, or delay in, the exercise of any of Lender’s rights, remedies,
privileges or right to insist upon my strict performance of any provisions
contained in this Note, or any other Loan Documents, shall not be construed as a
waiver by Lender, unless any such waiver is in writing and is signed by Lender.

14. COMMISSIONS. Borrower understands and agrees that Lender (or Lender’s
affiliates) will earn commissions or fees on any insurance products and may earn
such fees on other services that Borrower buys through Lender or Lender’s
affiliates.

15. APPLICABLE LAW. This Note is governed by the laws of Texas, the United
States of America and, to the extent required, by the laws of the jurisdiction
where the Property is located except to the extent such state laws are preempted
by federal law.

16. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. Borrower’s obligation to pay
the Loan is independent of the obligation of any other party who or which also
has agreed to pay the Loan. If more than one party executes this Note as
Borrower, all of the duties and obligations of Borrower under this Note and
under all of the other Loan Documents shall be the joint and several obligations
of such parties. Borrower alone, or anyone else who is obligated on the Loan, or
Borrower and any other such parties together, to collect the Loan. Extending the
Loan or new obligations under the Loan will not affect Borrower’s duties and
obligations under the Loan Documents, and Borrower still will be obligated to
pay the Loan. This Note shall inure to the benefit of and be enforceable by
Lender and Lender’s successors and assigns and shall be binding upon and
enforceable against Borrower and Borrower’s successors and assigns.

17. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or
modified by oral agreement. No amendment or modification of this Note is
effective unless made in writing and executed by Lender and Borrower. This Note
and the other Loan Documents are the complete and final expression of the
agreement between Lender and Borrower. If any provision of this Note is
unenforceable, then the unenforceable provision will be severed and the
remaining provisions still will be enforceable. No present or future agreement
securing any other debt Borrower owes Lender will secure the payment of this
Loan if, as a result, this Loan would become subject to Section 670 of the John
Warner National Defense Authorization Act for Fiscal Year 2007.

18. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Note.

 

Page 6



--------------------------------------------------------------------------------

19. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise
required by law, any notice will be given by delivering such notice or mailing
such notice by first class mail to the appropriate party’s address listed in the
DATE AND PARTIES section hereinabove, or to any other address designated in
writing by one party to the other. Notice to one party comprising Borrower will
be deemed to be notice to all parties comprising Borrower. Borrower will inform
Lender in writing of any change in Borrower’s name, address or other application
information. Borrower agrees to sign, deliver and file any additional documents
or certifications that Lender may consider necessary to perfect, continue and
preserve Borrower’s obligations under the Loan Documents and to confirm the
status of Lender’s liens and security interests covering the Property. Lender
and Borrower expressly agree that time is of the essence in the payment and
performance of all duties and obligations contained in this Note and the other
Loan Documents.

20. CREDIT INFORMATION. Borrower agrees to supply Lender with whatever
information Lender reasonably may request. Lender will make requests for this
information without undue frequency and will give Borrower reasonable time in
which to supply the information.

21. ERRORS AND OMISSIONS. Borrower agrees, if requested by Lender, to fully
cooperate in the correction, if necessary in the reasonable discretion of
Lender, of any and all Loan Documents so that all Loan Documents accurately
describe the Loan transaction between Lender and Borrower. Borrower agrees to
assume all costs, including, by way of illustration and not limitation, actual
expenses and reasonable legal fees for failing to reasonably comply with
Lender’s requests for changes in the Loan Documents within thirty (30) days
after the delivery of such request to Borrower.

22. AGREEMENT TO ARBITRATE.

A. Submission. Lender or Borrower may submit to binding arbitration any dispute,
claim or other matter in question between Lender and Borrower that arises out of
or relates to the Loan (a “Dispute”), except as otherwise indicated in this
section or as Lender and Borrower otherwise agree in writing. For purposes of
this section, the Loan includes this Note and all of the other Loan Documents,
and any proposed loans or extensions of credit that relate to this Note. Lender
and Borrower will not arbitrate any Dispute within any “core proceedings” under
the United States bankruptcy laws.

B. Foreclosure. Lender and Borrower must consent to arbitrate any Dispute
concerning a debt secured by real estate at the time of the proposed
arbitration. Lender may foreclose or exercise any powers of sale against real
property securing a debt underlying any Dispute before, during or after any
arbitration. Lender also may enforce a debt secured by real estate and
underlying the Dispute before, during or after any arbitration.

C. Self-Help. Lender and Borrower may, whether or not any arbitration has begun:
pursue any self-help or similar remedies, including taking property or
exercising

 

Page 7



--------------------------------------------------------------------------------

other rights under applicable laws; seek attachment, garnishment, receivership
or other provisional remedies from a court having jurisdiction to preserve the
rights of or to prevent irreparable injury to Lender or Borrower; or foreclose
against any property by any method or take legal action to recover any property.
Foreclosing or exercising a power of sale, beginning and continuing a judicial
action or pursuing self-help remedies will not constitute a waiver of the right
to complete arbitration.

D. Arbitrator’s Authority. The arbitrator will determine whether a Dispute is
arbitrable. A single arbitrator will resolve any Dispute, whether individual or
joint in nature, or whether based on contract, tort or any other matter at law
or in equity. The arbitrator may consolidate any Dispute with any related
disputes, claims or other matters in question not arising out of the Loan. Any
court having jurisdiction may enter a judgment or decree on the arbitrator’s
award. The judgment or decree will be enforced as any other judgment or decree.

E. Interstate Commerce. Lender and Borrower acknowledge that the agreements,
transactions or the relationships which result from the agreements or
transactions between Lender and Borrower involve interstate commerce. The United
States Arbitration Act will govern the interpretation and enforcement of this
section.

F. AAA Rules. The American Arbitration Association’s Commercial Arbitration
Rules in effect on the date of this Note will govern the selection of the
arbitrator and the arbitration process, unless otherwise agreed to in this Note
or in another written agreement.

G. Waiver Of Trial For Arbitration. Lender and Borrower understand that the
Lender and Borrower have the right or opportunity to litigate any Dispute
through a trial by judge or jury but that Lender and Borrower parties prefer to
resolve any Dispute through arbitration instead of litigation. If any Dispute is
arbitrated, Lender and Borrower voluntarily and knowingly waive the right to
have a trial by jury or judge during the arbitration.

H. Injunctive Relief. Notwithstanding anything in this Section 22 to the
contrary, either party shall have the right to seek injunctive relief in any
court having jurisdiction over the parties.

 

Page 8



--------------------------------------------------------------------------------

23. SIGNATURES. By signing, Borrower agrees to the terms contained in this Note.
Borrower also acknowledges receipt of a copy of this Note.

BORROWER:

 

RF MONOLITHICS, INC.,     CIRRONET INC., a Delaware corporation     a Georgia
corporation By   /s/ Harley E Barnes III     By   /s/ Harley E Barnes III  

Harley E Barnes, III

Chief Financial Officer

     

Harley E Barnes, III

Vice President

 

Page 9